                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


  RAYMOND HOLMES,
                                                    CV 20–03–M–DLC–KLD
                  Petitioner,

     vs.                                                     ORDER

  LYNN GUYER; ATTORNEY
  GENERAL OF THE STATE OF
  MONTANA,

                  Respondents.

      Petitioner Raymond Holmes, a pro se prisoner proceeding in forma pauperis,

filed this action under 28 U.S.C. § 2254 on January 10, 2020. (Doc. 1.) United

States Magistrate Judge Kathleen L. DeSoto entered Findings and

Recommendations on January 16, 2020. (Doc. 4.) There, Judge DeSoto

recommended that the Court deny Holmes’ petition on the merits; she also

recommended that it deny a certificate of appealability. (Id. at 6.)

      Because he failed to timely object, Holmes has waived his right to de novo

review of the record. 28 U.S.C. § 636(b)(1)(C). Accordingly, the Court reviews

the Magistrate Judge’s findings and recommendations for clear error. United

States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); Thomas v.

                                         -1-
Arn, 474 U.S. 140, 149 (1985). Clear error is “significantly deferential” and exists

if the Court is left with a “definite and firm conviction that a mistake has been

committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations

omitted).

      Reviewing the Findings and Recommendations for clear error, the Court

finds none. As Judge DeSoto noted, “the power of a court to try a person for

crime is not impaired by the fact that he had been brought within the court’s

jurisdiction by reason of ‘forcible abduction.’” Frisbie v. Collins, 342 U.S. 519,

522 (citing Ker v. Illinois, 119 U.S. 436, 444 (1886)). Therefore, Holmes’

claim—that the Montana court that convicted him lacked subject matter

jurisdiction because he was allegedly kidnapped from Washington (Doc. 1 at 4)—

fails. Furthermore, the Court agrees with Judge DeSoto that Holmes has not

made a substantial showing that he was deprived of a federal constitutional right

and that there is no basis to encourage further proceedings. See 28 U.S.C.

§ 2253 (c)(2); Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).

      Accordingly, reviewing Judge DeSoto’s Findings and Recommendations for

clear error and finding none, IT IS ORDERED that:

      (1)    The Court ADOPTS IN FULL Judge DeSoto’s Findings and

Recommendations (Doc. 4), and Holmes’ Petition (Doc. 1) is DENIED on the

                                          -2-
merits;

      (2)   The Clerk shall enter, by separate document, a judgment in favor of

Respondents and against Petitioner Holmes;

      (3)   A certificate of appealability is DENIED.

      DATED this 25th day of March, 2020.




                                       -3-
